Exhibit 10.2
ART TECHNOLOGY GROUP, INC.
Agreement and Release between
Clifford Conneighton
And
Art Technology Group, Inc.
Agreement made by and between Art Technology Group, Inc., a Delaware corporation
(the “Company”) having a principal place of business located at One Main Street,
Cambridge, Massachusetts 02142, and Clifford Conneighton (“EMPLOYEE”), an
individual residing at 53 Depot Road, Hollis, NH, 03049.
     Whereas EMPLOYEE has been employed by the Company; and
     Whereas, EMPLOYEE is party to a certain agreement, entitled “INVENTION,
NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT” (the “Proprietary Information
Agreement); and
     Whereas, EMPLOYEE’s employment with the Company will terminate as of
September 26, 2008.
     Now, therefore, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:

  1.   The Company will pay to EMPLOYEE severance pay, in the form of pay
continuation 12 weeks of his/her base salary. Such payment shall be subject to
applicable taxes, which shall remain the responsibility of the applicable party.
If EMPLOYEE is entitled to commission payments, the Company shall also pay to
EMPLOYEE such commissions as are due to EMPLOYEE under the most recent
compensation plan provided to said EMPLOYEE prior to discharge.

If EMPLOYEE accepts employment elsewhere, either in the form of full-time
employment or consultancy, prior to the September 26, 2008 date, we will
terminate employment immediately and commence severance payments, assuming
employment does not violate EMPLOYEE’s non-compete obligations.
In addition, if EMPLOYEE has upheld the obligations and covenants set forth in
this document, on or about February 28, 2009, ATG will pay a 2008 bonus,
prorated to the termination date and according to the criteria of EMPLOYEE’S
individual plan, the financial results of the year and the terms and conditions
of the annual bonus plan.
2.   EMPLOYEE and his eligible dependents will continue to be covered under the
health benefit plans in which you are currently enrolled through the last day of
the month of your active employment.

 



--------------------------------------------------------------------------------



 



     After this date, EMPLOYEE’S participation in the benefit plans will be
through COBRA. ATG will cover COBRA costs during the severance period of
12 weeks. After that time, if EMPLOYEE wishes to continue COBRA, he will be
responsible for all premiums due. Please be aware that the amount that ATG pays
toward your COBRA premiums is considered taxable wages.
3. The Company will further reimburse EMPLOYEE for any valid and approved
expenses incurred as the result of EMPLOYEES job responsibilities with Company
subject to any required offset by the Company. Expenses should be submitted
within 2 weeks of EMPLOYEE’s last day worked.
4. Vesting in EMPLOYEE’s stock options shall cease as of September 26, 2008, or
the Termination Date.
5. (a) Except as expressly otherwise provided herein (including without
limitation any breach after the Effective Date of the agreements set forth in
paragraph 6) and except for any claims which arise because of breach of this
Agreement by the Company, EMPLOYEE hereby waives, releases and promises never to
assert any and all claims that he has or might have against the Company and its
subsidiaries, officers, directors, stockholders, affiliates, agents, attorneys,
employees, successors or assigns, arising from or related to his/her employment
with Company, the termination of such employment or, if applicable, his/her
status as an officer or stockholder of the Company or any of its subsidiaries.
The foregoing release as it applies to officers, directors and other individuals
is intended to release such persons in all capacities, including individual and
official. The released claims include, but are not limited to, claims arising
under federal, state, and local statutory law, such as the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964 and the law of contract and tort.
    (b) Except as expressly otherwise provided herein (including without
limitation any breach after the date hereof of the agreements set forth in
paragraph 6) and except for any claims which arise because of breach of this
Agreement by EMPLOYEE, the Company hereby waives, releases and promises never to
assert any and all claims that it has or might have against EMPLOYEE arising
from or related to any or all of his/her employment with the Company, his/her
termination from such employment or his/her status as an officer or stockholder
of the Company or any of its subsidiaries. The released claims include, but are
not limited to, claims arising from the federal, state and local statutory or
common law and the law of contract and tort.
6. Each party agrees not to make any statements that are professionally or
personally disparaging about or adverse to, the interests of the other party
(including, in the Company’s case, the Company’s officers, directors and
managers), including, but not limited to, any statements that disparage any such
person, product, service, finances, financial condition, internal operations,
customer satisfaction, new business implementation, capability or any other
aspect of the business of the Company, and that each party will not engage in
any conduct which is intended to harm professionally or personally the
reputation of the other party.

 



--------------------------------------------------------------------------------



 



EMPLOYEE agrees and recognizes that should EMPLOYEE breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide EMPLOYEE with the consideration set forth herein,
will have the right to seek repayment of the consideration paid up to the time
of any such breach, and may seek any or all appropriate additional relief,
including money damages and attorneys’ fees, for any such breach.
7. This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to its choice of law provisions. No amendment or
waiver of this Agreement or any of its provision shall be binding upon the party
against whom the enforcement of such amendment or waiver is sought unless it is
made in writing and signed by or on behalf of such party. The waiver by either
party of a breach of any provision of this Agreement by the other party shall
not operate as a waiver by that party of any subsequent breach of the same or
any other provision of this Agreement by the other party. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors and administrators, successors and assigns, except
that it may not be assigned by EMPLOYEE.
8. This Agreement constitutes the final and entire agreement of the parties with
respect to the matters covered hereby and replaces and supersedes all other
agreements and understandings relating to any services that EMPLOYEE has
rendered to the Company or any of the subsidiaries, except for the Proprietary
Information Agreement, any rights and obligations pursuant to agreements
pertaining to stock options referred to in paragraph 2, and any rights and
obligations with respect to indemnification which EMPLOYEE may have pursuant to
the Company’s Certificate of Incorporation, Bylaws, or any separate
indemnification agreement, or any similar provision or agreement with respect to
any subsidiary, which shall remain binding on the parties separately from this
Agreement.
9. This Agreement shall be interpreted so as to be effective and valid under
applicable law, but if any provision shall be deemed invalid, that provision
shall be ineffective to the extent that it is invalid, without invalidating the
remainder of such provision or any other provision of this Agreement. If any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, such provisions shall be construed by limiting and reducing it so as to
be enforceable to the maximum extent permitted by applicable law.
10. Notices are valid under this Agreement if in writing, signed by the party
providing the notice, and sent to the other party at the address listed above by
registered, certified mail, or express mail, or by courier.
11. Understanding this Agreement.
(a)     By signing this Agreement, Employee is acknowledging that he has read it
carefully and understands all of its terms.
(b)     Employee understands and acknowledges that, if he does not sign this
Agreement including the Release of Claims, he would not be receiving any
Severance Pay.

 



--------------------------------------------------------------------------------



 



(c)     Employee understands that, among other claims he is releasing are any
claims against the Company alleging discrimination on the basis of age.
(d)     Employee is hereby advised and encouraged to consult with legal counsel
for the purpose of reviewing the terms of this Agreement.
(e)     Employee is being given twenty-one (21) days in which to consider this
Agreement and whether to accept this Agreement. If Employee chooses to accept
this Agreement within that time, Employee is to sign and date below and return
it to the Company, c/o Patricia O’Neill, SVP, Human Resources, ATG, One Main
Street, Cambridge, MA, 02041].
(f)     Even after executing this Agreement, Employee has seven (7) days after
signing to revoke this Agreement. The Agreement will not be effective or
enforceable until this seven (7) day period has expired. In order to revoke his
assent to this Agreement, Employee must, within seven (7) days after he signs
this Agreement, deliver a written notice of rescission to Patricia O’Neill at
the address noted above. To be effective, the notice of rescission must be hand
delivered, or postmarked within the seven (7) day period and sent by certified
mail, return receipt requested, to the referenced address.
     IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument
as of the date first above written.

               

Art Technology Group, Inc.
    /s/ Clifford Conneighton     By:   /s/ Patricia O’Neill     Clifford
Conneighton      Patricia O’Neill          Senior Vice President, Human
Resources          Date:   July 16, 2008  

 